SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: August 3, 2001 (Date of Earliest Event Reported) FIFTH AVENUE ACQUISITION I CORP. (Exact Name of Registrant as Specified in its Charter) Florida 0-31763 65-1032012 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 301 Clematis Street, Suite 3000 West Palm Beach, FL 33401 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (561) 651-7336 Table of Contents Page Item 1. Changes in Control of Registrant 2 Item 2. Acquisition or Disposition of Assets 3 Item 3. Bankruptcy or Receivership 3 Item 4. Changes in Registrants Certifying Accountants 3 Item 5. Other Events and Regulation FD Disclosure 3 Item 6. Resignations of Registrant's Directors 3 Item 7. Financial Statements and Exhibits 4 Item 8. Changes in Fiscal Year 8 Item 9. Regulation FD Disclosure 8 ITEM 1. CHANGES IN CONTROL OF REGISTRANT. (a) Pursuant to an Agreement and Plan of Merger dated as of July 11, 2001, and effective as of August 3, 2001 (the "Agreement"), Fifth Avenue Acquisition I Corp., a Florida corporation (the "Registrant" ) and PlanetLink Communications, Inc., a Georgia corporation ("PlanetLink") have agreed that the Registrant will merge into PlanetLink. The Agreement is attached as Exhibit 2.1. Upon the consummation of the merger (the "Closing"), PlanetLink will become the successor reporting company under the Exchange Act. The Agreement was adopted by the unanimous consent of the Board of Directors of the Registrant and PlanetLink. Prior to and as a condition to the Closing, PlanetLink is required to deliver PlanetLink's audited financial statements for the years ended December 31, 1999 and 2000, which will be included in an amendment to this Form 8-K. The Agreement provides that PlanetLink issue a total of 456,107 shares of common stock to the present shareholders of the Registrant in exchange for the 1 million issued and outstanding shares of the Registrant held by Registrant's shareholders or an exchange ration of .456 shares of PlanetLink shares for every Registrant share. Following the Closing of the Agreement, PlanetLink, as the successor reporting company, shall have a total of 9,122,143 shares issued and outstanding. It is contemplated that following the Closing the present officers and directors of the Registrant will resign. At the time of the Agreement and since its inception in August 2000, the Registrant has had no operations and revenues. Reference is made to the Registrants Annual Report on Form 10-KSB for the year ended December 31, 2000 filed with the SEC on February 2, 2001. The Registrant also filed its Quarterly Reports on Form 10-QSB for the periods ended March 31, 2001 and June 30, 2001 and is current under the reporting requirements of the Exchange Act. (b) The following table contains information regarding the shareholder ownership of PlanetLink, its directors and executive officers and those persons or entities who beneficially own more than 5% of PlanetLink's shares: Name Amount of Stock Beneficially owned (1) Percent of Common Stock Beneficially Owned Kayode A. Aladesuyi, President CEO and Chairman 165 West Wieuca Road, Suite 205 Atlanta, GA 30342 5,472,286 60.00% Ernest Smith, Jr., Secretary, Director 105 Rockport Drive McDonough, GA 30253 2,500(2) 0.027% Laron Butts, Director 110 Stillwood Court Fayetteville, GA 30215 0 0% Leontyne Dunn, Director 3014 Heathgate Court Lawrenceville, GA 30044 50,000 0.55% Stan Gay, Director 4920 Northway Drive Atlanta, GA 30342 0 0% Robert Walker, Director 782 Vinnings Estates Drive Mableton, GA 30126 50,000(3) 0.55% Dr. Melvin Williams, Director 95 Collier Road, Suite 4025 Atlanta, GA 30309 100,000 1.1% Iyabo Johson, Director 2799 Lawrenceville Highway, Ste 100 Decatur, GA 30033 15,000 0.16% Valerie Y. Aladesuyi 165 West Wieuca Road, Suite 205 Atlanta, GA 30342 500,000 5.48% Harold Jackson 165 West Wieuca Road, Suite 205 Atlanta, GA 30342 500,000 5.48% All directors and executive officers as a group (8 persons) 5,689,786 62.4% (1) Based upon 9,122,143 outstanding shares of common stock, following the Closing and the issuance of shares to Registrant's shareholders. (2) JTWROS by Ernest and Tonja Smith (3) JTWROS by Robert and Venice ITEM 2. ACQUISITION OR DISPOSITION OF ASSETS. Forward-Looking Statements This Current Report on Form 8-K contains forward-looking statements. Any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the foregoing, the words "believes," "anticipates," "plans," "expects," and similar expressions are intended to identify forward-looking statements. There are a number of important factors that could cause the Company's actual results to differ materially from those indicated by such forward-looking statements. These factors include, without limitation, those set forth below under the caption "Risk Factors" and "Certain Factors That May Affect Future Results." The information provided in this current report on Form 8-K below refers to the business and operations of PlanetLink and not to Fifth Avenue Acquisition I Corp., which is a non-operating company, unless otherwise stated or required by context. (a) The consideration represented by the 456,107 PlanetLink shares to be issued in exchange for the acquisition of 1,000,000 Fifth Avenue I shares, representing all of the issued and outstanding common stock of Fifth Avenue I pursuant to the Agreement was negotiated between the Registrant and PlanetLink. Since its inception and to date, Thomas J. Craft, Jr., Richard Rubin and Ivo Heiden have been the only officers, directors and shareholder of Fifth Avenue I, owning 100% of the 1 million issued and outstanding Fifth Avenue I shares and they have no interest direct or indirect in PlanetLink other than their right to receive the PlanetLink shares upon the Closing. As a result, the negotiations between Registrant and PlanetLink are considered to be "arms-length". The officers and directors of Fifth Avenue I evaluated the merits and risks associated with PlanetLink and used management discretion and what they believe is reasonable judgement. (b) The business operations of PlanetLink include the resale of residential telephone service in Georgia, the distribution under a license of DirecTV, which is a major provider of satellite television programming, and provides Internet access. These operations are expected to continue and expand after PlanetLink becomes a successor reporting company. We will file an amended Form 8-K with the SEC within 60 days following this Current Report containing a full description of PlanetLinks business according to Regulation S-B and audited financial statements of PlanetLink as required by Regulation S-X. ITEM 3. BANKRUPTCY OR RECEIVERSHIP. Not applicable. ITEM 4. CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT. Not applicable. ITEM 5. OTHER EVENTS AND REGULATION FD DISCLOSURE. Not applicable. ITEM 6. RESIGNATIONS OF REGISTRANT'S DIRECTORS. Not applicable. ITEM 7. FINANCIAL STATEMENTS AND EXHIBITS. (a) No financial statements are filed herewith. The Registrant shall file the financial statements of PlanetLink by amendment not later than 60 days from the date of filing of this Current Report on Form 8-K. (b) Exhibits 2.1 Agreement and Plan of Merger ITEM 8. CHANGE IN FISCAL YEAR Not applicable. ITEM 9. REGULATION FD DISCLOSURE. Not applicable. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Fifth Avenue Acquisition I Corp. By /s/ Thomas J. Craft, Jr. President Date: August 6, 2001 Exhibit 2.1 Agreement and Plan of Merger AGREEMENT AND PLAN OF MERGER dated as of this 11th day of July, 2001, and effective as of August 3, 2001 (the "Agreement") among FIFTH AVENUE ACQUISITION I CORP., a Florida corporation ("Fifth Avenue I"), PLANETLINK COMMUNICATIONS, INC., a Georgia corporation ("PlanetLink") and the individual shareholders of Fifth Avenue I listed in Exhibit A hereof (collectively the "Shareholders"), being the owners of record of all of the issued and outstanding stock of Fifth Avenue I. Whereas, PlanetLink wishes to acquire and the Shareholders wish to transfer all of the issued and outstanding securities of Fifth Avenue I, in a transaction intended to qualify as a reorganization within the meaning of Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended. Now, therefore, Fifth Avenue I, PlanetLink and the Shareholders adopt this agreement and plan of merger and agree as follows: 1. EXCHANGE OF STOCK 1.1. NUMBER OF SHARES. The Shareholders agree to transfer to PlanetLink at the Closing (defined below) the number of shares of common stock of Fifth Avenue I, $.001 par value per share (the "Fifth Avenue Shares"), shown opposite their names in Exhibit A, in an exchange for an aggregate of 456,107 shares of voting common stock of PlanetLink, $.01 par value per share ("PlanetLink Shares"), which shall equal five (5%) percent of the total number of PlanetLink Shares to be issued and outstanding following this Agreement, as provided in Section 2 below. 1.2. EXCHANGE OF CERTIFICATES. Each Shareholder of an outstanding certificate or certificates theretofore representing Fifth Avenue I Shares shall surrender such certificate(s) for cancellation to PlanetLink, and shall receive in exchange a certificate or certificates representing the number of PlanetLink Shares into which the Fifth Avenue I Shares represented by the certificate or certificates so surrendered shall have been converted, as provided in Section 1.1 above and Section 2 below. The transfer of Fifth Avenue I Shares by the Shareholders shall be effected by the delivery to PlanetLink at the Closing of certificates representing the transferred Shares endorsed in blank or accompanied by stock powers executed in blank. 1.3. FRACTIONAL SHARES. Fractional PlanetLink Shares shall not be issued, but in lieu thereof PlanetLink shall round up fractional PlanetLink Shares to the next highest whole number. 1.4. FURTHER ASSURANCES. At the Closing and from time to time thereafter, the Shareholders shall execute such additional instruments and take such other action as PlanetLink may request in order more effectively to sell, transfer, and assign the transferred stock to PlanetLink and to confirm PlanetLink's title thereto. It is understood and agreed that the Shareholders shall not resign as officers and directors of Fifth Avenue I and the corporate existence of Fifth Avenue I shall not cease until the satisfaction of the obligations of PlanetLink under a separate secured promissory note dated July 11, 2001 (the "Note") payable to CR Capital Services, Inc. ("CRCS"). 2. RATIO OF EXCHANGE.
